Citation Nr: 0433632	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  02-16 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
with disc bulging at L4-5 and radiculopathy of the left lower 
extremity, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from November 1980 to 
January 1986.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2002 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in November 2003.  


FINDINGS OF FACT

1.	The veteran's low back disability is manifested by 
magnetic resonance imaging (MRI) findings of mild posterior 
bulge at the L4-5 level, and limitation of forward flexion to 
65 degrees and backward extension to 10 degrees of the lumbar 
spine.  There is no evidence of ankylosis in the 
thoracolumbar spine.  

2.	Under the rating criteria in effect for the period from 
September 23, 2002 to September 25, 2003, the chronic 
orthopedic and neurologic manifestations associated with the 
veteran's low back disability approximate no more than 
moderate limitation of motion of the lumbar spine and 
moderate incomplete paralysis of the sciatic nerve.  The 
maximum available schedular evaluation based on 
incapacitating episodes is 40 percent

3.	Under the rating criteria in effect for the period 
beginning September 26, 2003, the objective neurologic 
abnormalities associated with the veteran's low back 
disability approximate no more than moderate incomplete 
paralysis of the sciatic nerve.  On examination in May 2004, 
forward flexion was to 65 degrees.  There is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  




CONCLUSIONS OF LAW

1.	For the period prior to September 23, 2002, the criteria 
for an evaluation in excess of 40 percent for a low back 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5285, 5286 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 
(2002).  

2.	For the period from September 23, 2002 to September 25, 
2003, the criteria for an evaluation in excess of 40 percent 
for a low back disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5285, 
5286, 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 
5295 (2002).  

3.	For the period beginning September 26, 2003, the criteria 
for an evaluation in excess of 40 percent for a low back 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  In addition, the veteran was furnished a letter in May 
2002 and in April 2004 that provided notification of the 
information and medical evidence necessary to substantiate 
this claim, the information and evidence that VA would seek 
to provide, and the information and evidence the appellant 
was expected to provide.  In addition, the RO asked the 
appellant to submit any evidence in (his/her) possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 
Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection for lumbosacral strain was established by 
rating decision of the RO dated in February 1998.  A 10 
percent evaluation was assigned at that time.  The rating was 
increased to the current 40 percent level by rating decision 
dated in September 1999.  The veteran's current claim for an 
increased evaluation was received in April 2002.  

An examination was conducted by VA in June 2002.  At that 
time, it was reported that the veteran had sustained an 
injury of the back during service and that since that time, 
the pain had become progressively worse.  His main complaint 
was of pain, but he also had a tingling sensation down to his 
left knee.  He could walk any distance, but stated that he 
sometimes injured his back while attempting to bend, stoop or 
lift something.  If he sustained an injury he had several 
days of pain with an inability to do much activity.  He 
denied bowel, bladder, or erectile dysfunction.  Most 
recently he had begun to have tingling sensations to his 
right knee.  Examination showed painful motion to 
approximately 50 degrees of flexion and 20 degrees of 
extension.  Lateral side bending to the right and left was to 
30 degrees.  There was mildly decreased lumbar lordosis.  
Straight leg raising test was negative.  He was able to heel 
and toe walk, squat and rise without difficulty.  Weidel's 
sign was negative.  Deep tendon reflexes were 2+ and 
symmetric.  The assessment was mechanical low back pain with 
no evidence of radiculopathy on physical examination.  X-ray 
studies showed the disc spaces to be relatively preserved 
with some mild degenerative endplate change seen at L4-5 and 
L5-S1.  

A report from the veteran's private physician, dated in March 
2001, was received by VA in June 2002.  The veteran's chief 
complaint was of persistent low back pain.  The pain was 
worsened by lifting or certain movements.  He stated that he 
frequently wore a TENS unit that offered some relief.  On 
objective evaluation, the veteran walked slowly with a steady 
gait.  Back pain was reproduced with any forward bending.  
The pain was primarily in the right lumbar area.  There was 
no point tenderness and the pain did not radiate.  The 
assessment was chronic low back pain, under treatment through 
VA on a fairly regular basis.  

VA outpatient treatment records, dated from January 2000 to 
April 2002, have been received.  These show intermittent 
treatment for the veteran's low back pain.  In July 2001, he 
had complaints of backache, especially on the right side.  
The pain did not radiate below the knee.  The veteran stated 
that the pain had been aggravated by working overtime.  There 
was tenderness to pressure in the area around L4-L5.  
Straight leg raising was negative and deep tendon reflexes 
were normal.  In February 2002, the veteran stated that his 
low back pain was increasing.  He had been using his TENS 
unit all day due to pain and that the pain had been causing 
him problems getting dressed and walking.  On examination, it 
was noted that he had minimal difficulty getting onto the 
examination table.  There was pain on the left side of the 
back and hip with straight leg raising.  The veteran had more 
difficulty getting off the table.  The assessment was low 
back pain, diffuse disc bulging at L4-L5, which was probably 
of little clinical consequence.  An MRI examination in April 
2002 showed mild disc bulge posteriorly at L4-5.  There was 
no evidence of foraminal stenosis at this level.  

Additional VA outpatient treatment records, dated from April 
2002 to April 2004, have been received.  These show that the 
veteran had complaints of significant low back pain in 
October 2002, April 2003, and April 2004.  

A neurologic examination was conducted by VA in May 2004.  At 
that time, it was noted that the veteran's claims folder and 
treatment records from the Dorn VA Hospital were evaluated.  
There were numerous X-ray and magnetic resonance images of 
the lumbar spine that had failed to demonstrate any change, 
other than osteophyte formation at L5, desiccation of the L5-
S1 intervertebral disc, but no significant disc bulge and no 
disc herniation.  Motor system examination demonstrated 
normal muscle mass, tone and strength.  Range of motion of 
the lumbar spine was limited in all directions by the 
veteran's complaint of pain.  There was no paravertebral 
tenderness over the left sacroiliac joint.  Straight leg 
raising was impaired on the left, but not the right.  Tendon 
reflexes and primary sensations were normal.  The examiner 
stated that there was no evidence of neuropathy or 
radiculopathy, only sciatica.  

An orthopedic evaluation was also conducted by VA in May 
2004.  At that time, it was noted that the veteran worked as 
a letter carrier with a partial walking route.  His history 
of injury of the low back was reviewed.  It was noted that he 
had not had surgery and used no assistive devices, but used a 
TENS unit.  He had good relief with the unit, but got no 
relief from medication.  He stated that he had one flare-up 
every four to five months that forced him to bed rest for two 
to three days.  He had constant sharp pain and tingling in 
his left thigh and posterior buttocks.  He had no bowel, 
bladder, or erectile dysfunction.  He had pain with 
activities and stated that he missed a few days of work due 
to back pain.  The last time was approximately eight months 
ago.  Lying down still alleviated the pain and standing for 
too long, sitting, stooping, or bending seemed to exacerbate 
his pain.  Physical examination showed forward flexion to 65 
degrees, without pain; and 90 degrees with pain.  Extension 
was to 10 degrees and lateral side bending was to 30 degrees 
to the right and left.  He was able to heel and toe walk, 
squat and rise without difficulty.  Manual motor testing in 
all major musculature of the lower extremities was 5/5.  Deep 
tendon reflexes were 2+ and symmetric.  There was no sensory 
loss noted.  In reviewing the veteran's MRI study, the lumbar 
discs were shown to be preserved.  There was a mild posterior 
bulge at the L4-5 level.  There was no evidence of foraminal 
stenosis.  The assessment was very early degenerative 
arthrosis at the L4-5 level with no significant findings of 
lumbar radiculopathy.  The examiner found that the veteran's 
activities were minimally affected by pain.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2003).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's low back disability was originally rated under 
Diagnostic Code 5295, which contemplates disability 
associated with lumbosacral strain.  The veteran's disability 
may also be and evaluated under Diagnostic Code 5293 on the 
basis of neurologic symptoms based on intervertebral disc 
syndrome (IDS).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295.  

Under the criteria in effect prior to September 23, 2002, IDS 
that is postoperative, cured, warrants a noncompensable 
evaluation; IDS that is mild warrants a 10 percent 
evaluation; IDS that is moderate with recurring attacks 
warrants a 20 percent evaluation; IDS that is severe, with 
recurring attacks with intermittent relief warrants a 40 
percent evaluation; and IDS that is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, warrants a 
60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months (40 percent); with incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months (20 percent); 
and with incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.  Id.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  

The schedule for rating disabilities of the spine, including 
IDS and degenerative arthritis of the spine, was revised 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  See 68 Fed. Reg. 
51456-51457 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

As noted, prior to September 23, 2002, IDS was evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes remains as stated above and was not 
changed in September 2003.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

Other potentially applicable provisions, which provide for an 
evaluation in excess of 40 percent, include Diagnostic Codes 
5285 (residuals of vertebra fracture), and 5286 (complete 
ankylosis of the spine).  There is no evidence of a vertebral 
fracture or ankylosis.  Therefore, these provisions are not 
for application.  The Board has reviewed the rating criteria 
in effect prior to September 23, 2002, and finds that there 
is no basis upon which to award the veteran an evaluation in 
excess of 40 percent.  In this regard, it is noted that 
persistent symptoms compatible with sciatic neuropathy have 
not been demonstrated.  There was no demonstrable muscle 
spasm or absent ankle jerk and the neurologic evaluation did 
not find neurological symptoms appropriate to the site of the 
diseased disc with little intermittent relief.  Therefore, 
there is no demonstration that a 60 percent evaluation is 
warranted.   

For the period from September 23, 2002 to September 25, 2003, 
the revised Diagnostic Code 5293 is also for consideration.  
Under this provision, IDS can be evaluated based either on 
the duration of incapacitating episodes or a combination of 
the chronic orthopedic and neurological manifestations.  

The Board finds that the veteran is not entitled to an 
evaluation of 60 percent based on incapacitating episodes.  
The veteran is either shown by the need for VA outpatient 
treatment or has reported on VA examination to have had 
incapacitating episodes on 5 occasions from 2002 to April 
2004.  There is no objective evidence of incapacitating 
episodes as defined by Note 1 that had a total duration of 
at least 6 weeks during any 12-month period.  As such, a 
rating in excess of 40 percent is not warranted on the basis 
of the criteria in effect from September 23, 2002 to 
September 25, 2003.  

In terms of orthopedic manifestations, Diagnostic Code 5292 
is for consideration.  Under this provision, limitation of 
motion of the lumbar spine is evaluated as slight (10 
percent), moderate (20 percent), or severe (40 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The words "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2003).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2003).

On the VA examination in 2002, range of motion was limited by 
pain to approximately 50 degrees of flexion and 20 degrees of 
extension.  Lateral side bending to the right and left was to 
30 degrees.  In 2004, similar motion numbers, from 65 degrees 
forward flexion to 10 degrees backward extension were noted.  
This is considered by the Board to be productive of moderate 
limitation of motion, which would warrant a 20 percent 
evaluation under Diagnostic Code 5292.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.59 as interpreted in DeLuca, supra.  There is no basis for 
a rating in excess of 40 percent based on limitation of 
motion alone due to any functional loss as the veteran is 
receiving the maximum schedular rating for limitation of 
motion of the lumbar spine, absent evidence of ankylosis.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  

The evidence of record indicates that the veteran has some 
sciatica.  Accordingly, the Board will evaluate the veteran's 
chronic neurological manifestations pursuant to Diagnostic 
Code 8520.  Under this provision, complete paralysis of the 
sciatic nerve; the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of the knee 
weakened or (very rarely) lost warrants an 80 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2003).  
Incomplete paralysis of the sciatic nerve is evaluated as 
follows: severe, with marked muscular atrophy (60 percent); 
moderately severe (40 percent); moderate (20 percent); and 
mild (10 percent).  Id.  

The examinations of record do not indicate complete paralysis 
of the sciatic nerve.  The VA neurologic evaluation performed 
in May 2004 showed only some tingling sensations down the 
left leg to the knee.  The neurologist indicated that, while 
the veteran did have what could be termed sciatica, genuine 
neuropathy or radiculopathy was not demonstrated.  Under 
these circumstances, a rating of no more than moderate 
disability due to any neurologic involvement is not 
warranted.  

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that the neurologic findings associated with the 
veteran's IDS approximate no more than moderate incomplete 
paralysis of the sciatic nerve and a 20 percent evaluation is 
warranted under Diagnostic Code 8520.  As such, an evaluation 
in excess of 20 percent for neurologic manifestations is not 
warranted.  

The 20 percent evaluation for orthopedic manifestations 
(moderate limitation of motion of the lumbar spine) and a 20 
percent evaluation for chronic neurologic manifestations 
(moderately incomplete paralysis of the sciatic nerve) 
combine to a 40 percent evaluation under the Combined Ratings 
Table at 38 C.F.R. § 4.25 (2003).  Thus, an evaluation in 
excess of 40 percent is not available under the revised 
Diagnostic Code 5293.

For the period beginning September 26, 2003, IDS is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  See 68 Fed. 
Reg. 51456-51457 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243).  

As indicated, the veteran is already receiving a 40 percent 
evaluation for his low back disability and a higher 
evaluation based on incapacitating episodes requires that 
such episodes have a total duration of at least 6 weeks 
during the past 12-month.  As previously noted, this is not 
shown in the record.  

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As previously 
discussed, the Board determined that the objective neurologic 
manifestations associated with the veteran's IDS warrant a 20 
percent evaluation, and no more, pursuant to Diagnostic Code 
8520.  

On examination in May 2004, forward flexion was to 65 degrees 
without pain and extension backward was to 10 degrees.  The 
General Rating Formula essentially removes the subjectivity 
in determining the severity of any loss of motion, and under 
the new criteria, these findings warrant a 10 percent 
evaluation for the orthopedic symptoms alone.  Thus, the new 
criteria are not more favorable to the veteran.  Given the 20 
percent evaluation assigned by the Board for neurologic 
abnormalities, entitlement to a combined rating in excess of 
40 percent would require at least a 30 percent evaluation for 
orthopedic manifestations.  Under the General Rating Formula, 
a rating of greater than 30 percent is warranted when forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
when favorable ankylosis of the entire thoracolumbar spine is 
shown.  On review, there is no medical evidence of ankylosis 
or of limitation of motion to the necessary extent.  
Therefore, an evaluation in excess of 40 percent is not 
warranted under the rating criteria currently in effect.

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for his low back 
disability, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

A rating greater than 40 percent for lumbosacral strain, with 
disc bulging at L4-5 and radiculopathy of the left lower 
extremity, is DENIED.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



